Finney, Justice,
concurring:
I concur in the result reached by the majority opinion, but write separately to clarify my position on two points.
First, I emphasize that while this Court will not ordinarily consider the issue whether a defendant has knowingly and voluntarily waived a constitutional right for the first time on appeal, we will continue to entertain the claim when it relates to the issue of waiver of the right to counsel. See State v. Cash, 304 S.C. 223, 403 S.E. (2d) 632 (1991), and cases cited therein.
Second, in my opinion, it is inappropriate to refer to the evidence presented at petitioner’s postconviction relief proceeding since we have granted him a belated appeal. In all fairness, I believe we should treat this matter as we would any other direct appeal and confine our review to the trial record alone.